     Case 2:20-cv-00243-TLN-DMC Document 5 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN R. WHITTMAN,                                 No. 2:20-CV-0243-TLN-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    CORIE J. CARAWAY, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. On May 13, 2020, the

18   Chief District Judge issued General Order 618 in light of the COVID-19 virus outbreak. That order

19   provides in relevant part:

20                           All of the court’s civil matters will continue to be decided on the
                     papers, or if the assigned Judge believes a hearing is necessary, the hearing
21                   will be held by telephone or videoconference. This applies to all matters
                     including motion hearings, case management conferences, pretrial
22                   conferences, and settlement conferences.
23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:20-cv-00243-TLN-DMC Document 5 Filed 05/21/20 Page 2 of 2

 1   Pursuant to General Order 618, the scheduling conference set for June 17, 2020, before the

 2   undersigned in Redding, California, is vacated and submitted on the parties’ scheduling conference

 3   statements, which are due by June 10, 2020. The court will set a schedule for this case by separate

 4   order.

 5                  IT IS SO ORDERED.

 6

 7   Dated: May 21, 2020
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
